Title: To Thomas Jefferson from Thomas Claxton, 5 August 1801
From: Claxton, Thomas
To: Jefferson, Thomas


Honord Sir
City of Washington 5th Aug. 1801.
I yesterday received from Philadelphia a Bill of Lading for your chairs, which I have this day forwarded to Messrs Gibson & Jefferson at Richmond—I have thought it proper to forward this information, in order that the first opportunity of getting them to Monticello may be embraced
I have the honor to be with the greatest esteem Sir Your Hble Svt
Thos Claxton
